 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   LAUREN WILCOX.                                  )   Case No.: 1:18-cv-1454 LJO JLT
                                                     )
12                    Plaintiff,                     )   ORDER TO SHOW CAUSE WHY SANCTIONS
                                                     )   SHOULD NOT BE IMPOSED FOR FAILURE TO
13          v.                                       )   COMPLY WITH THE COURT’S ORDER
                                                     )
14   BAKERSFIELD I, INC., et al.,
                                                     )
15                                                   )
                      Defendants.                    )
16
17          On January 10, 2019, the parties informed the Court that “the lawsuit has been settled” and

18   requested sixty days to file dismissal documents. (Doc. 11 at 1) Based upon the notice of settlement,

19   the Court ordered the parties to file a stipulation to dismiss “no later than March 22, 2019.” (Doc. 42

20   at 1, emphasis in original) The Court advised the parties that the failure to comply with the order may

21   result in sanctions. (Id.) Nonetheless, the parties failed to comply with or otherwise respond to the

22   Court’s order.

23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a

24   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have

26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

28   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

                                                         1
 1   it or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v. Bonzelet,

 2   963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order); Malone v. U.S.

 3   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order);

 4   Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to

 5   comply with local rules).

 6          Accordingly, the parties are ORDERED to show cause within 14 days of the date of service of

 7   this order why terminating or monetary sanctions should not be imposed for their failure to comply

 8   with the Court’s order or to file a stipulated request for dismissal within 14 days.

 9
10   IT IS SO ORDERED.

11      Dated:     March 25, 2019                                /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
